         Case 5:21-cv-00043-RV-HTC Document 17 Filed 08/10/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION



DANIEL WEST,
         Petitioner,

v.                                               Case No. 5:21cv43-RV-HTC

SHERIFF OF BAY COUNTY,
         Respondent.
                                   /

                                       ORDER

         The magistrate judge issued a Report and Recommendation on July

9, 2021 (ECF No. 15). The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to

Title 28, United States Code, Section 636(b)(1). No objections have been

filed.

         Having considered the Report and Recommendation, I have

determined the Report and Recommendation should be adopted.

         Accordingly, it is now ORDERED as follows:

         1.   The magistrate judge’s Report and Recommendation (ECF No.

15) is adopted and incorporated by reference in this order.
      Case 5:21-cv-00043-RV-HTC Document 17 Filed 08/10/21 Page 2 of 2




      2.    The amended petition under 28 U.S.C. § 2241, ECF Doc. 4, is

DENIED without an evidentiary hearing.

      3.    The clerk of court is directed to enter judgment accordingly and

close this case.

      DONE AND ORDERED on this 10th day of August 2021.


                             s/ Roger Vinson
                             ROGER VINSON
                             SENIOR UNITED STATES DISTRICT JUDGE




5:21cv43-RV-HTC
